                       Case 3:17-cv-05659-WHA Document 403 Filed 03/25/19 Page 1 of 2

                                             I   RELL          & MANELLA                         LLP
                                                     A REGISTERED LIMITED LIABILITY LAW PARTNERSHIP
                                                         INCLUDING PROFESSIONAL CORPORATIONS

1800 AVENUE OF THE STARS, SUITE 900              840 NEWPORT CENTER DRIVE, SUITE 400
                                                                                                               TELEPHONE (949) 760-0991
    LOS ANGELES, CA 90067-4276
     TELEPHONE (310) 277-1010               N E W P O R T B E AC H , C A L I F O R N I A 9 2 6 6 0 - 6 3 2 4    FACSIMILE (949) 760-5200
      FACSIMILE (310) 203-7199                                                                                   WEBSITE:    www.irell.com

                                                                                                                     WRITER'S DIRECT
                                                                                                                  TELEPHONE (949) 760-5222
                                                                                                                      RCarson@irell.com


                                                               March 25, 2019

            Hon. William Alsup
            U.S. District Court, Northern District of California

                       Re:       Dkt. No. 394, Finjan, Inc. v. Juniper Networks, Inc.,
                                 Case No. 3:17-cv-05659-WHA (N.D. Cal.)

            Dear Judge Alsup:
                    Finjan’s letter brief is factually incorrect because Juniper has already informed Finjan that
            Juniper will fully comply with the Court’s Order at Dkt. No. 399 by making its entire source code
            available for review on March 28. In addition, Juniper will agree to print up to 100 pages of that
            source code for Finjan to attach to its reply brief, notwithstanding that (1) this far exceeds the
            number of pages that Finjan is allowed to attach as exhibits to its reply brief, and (2) Juniper has
            already printed for Finjan 750 pages of source code—the maximum number of pages to which
            Finjan is entitled under the Protective Order in this case. Dkt. 149 at 15 (750 page limit). In view
            of the above, it seems likely this “dispute” could have been avoided had Finjan elected to meet-
            and-confer with Juniper before sending its letter to the Court.1
                     Even before Finjan sent its previous letter (Dkt. No. 394) to the Court, Juniper was making
            arrangements to produce its entire source code on March 28 and 29, which were dates that Finjan
            itself had requested from Juniper. See Dkt. No. 398-2 (Finjan: “Finjan also requests to review the
            source code on March 28 and 29.”). Given the Court’s March 19 Order, Juniper informed Finjan
            that it will make the code available on March 28. See Dkt. No. 399 (Court: “On March 28 at 9
            A.M. (or any earlier date agreed upon in writing by the parties), defendant Juniper Networks, Inc.
            shall produce to Finjan all of the source code requested by Finjan with respect to the instant
            discovery request.”). Juniper is making the entire source code available to avoid any potential
            dispute over whether there are portions of the code to which Juniper is citing but is not producing.
                    Juniper’s March 28 production in electronic format of the complete source code will
            hopefully prevent Finjan from manufacturing additional discovery disputes. Tellingly, Finjan’s
            three discovery-related motions in a single week (Dkt. Nos. 394, 400, and 401) indicate that Finjan
            has switched litigation tactics as summary judgment has progressed: Instead of claiming that its
            substantive arguments on summary judgment are strong, Finjan has filed a number of discovery-
            related motions suggesting that the weakness of its arguments should be blamed on alleged
            inadequate discovery.2 To support this litigation tactic, Finjan has made increasingly burdensome

            1
             Finjan filed this letter brief after sending just a single email and without even attempting to confer
            via telephone, as required under L.R. 37-1(a).
            2
              As the Court is aware, Juniper made its complete source code available for inspection by Finjan
            for a full 13 days from December of 2018 through February of 2019 (before Finjan filed its opening


            10658191
                 Case 3:17-cv-05659-WHA Document 403 Filed 03/25/19 Page 2 of 2
IRELL & MANELLA                               LLP
  A REGISTERED LIMITED LIABILITY LAW PARTNERSHIP
      INCLUDING PROFESSIONAL CORPORATIONS




   discovery demands in an attempt to manufacture discovery disputes. A perfect example of this is
   the source code that Juniper offered to voluntarily produce to Finjan. As Juniper explained in its
   last letter to the Court (Dkt. No. 398), Juniper’s expert had referred to several functions in the
   source code that were similar, but only attached the source code for representative functions to
   comply with the Court’s limitations on pages that can be submitted as exhibits. The source code
   for the remaining functions was less than 400 pages. After the Court issued its March 19 Order,
   however, Finjan made a new request, asking Juniper for a “[c]omplete copy of the source code”
   for a number of “directories” that go well beyond the specific functions cited in Dr. Rubin’s
   declaration and are many thousands—or potentially tens of thousands—of pages long.3 See Dkt.
   400-1 at 2 (emphasis added). While Dr. Rubin mentioned these directories primarily in his
   overview of the accused technology, he did not cite to or use any specific functions within these
   directories in reaching the specific opinions set forth in his declaration. See Dkt. No. 389-6 at
   ¶¶ 34-36, 61 (directories cited by Dr. Rubin). Thus, it appears that Finjan’s request for thousands
   (or tens of thousands) of pages of physical source code is designed to (1) impose an undue burden
   on Juniper, (2) set up a potential future discovery dispute in which Finjan claims that Juniper
   produced the “wrong” source code, and (3) do an end run around the source code printing
   limitations to which Finjan and Juniper agreed in the Stipulated Protective Order. The way to
   avoid these potential problems is for Juniper to produce its entire source code in electronic format
   (again) on a date Finjan requested—which is precisely what Juniper has agreed to do.




                                                    Respectfully submitted,

                                                     /s/ Rebecca L. Carson
                                                    Rebecca L. Carson
                                                    IRELL & MANELLA LLP
                                                    Attorneys for Defendant
                                                    Juniper Networks, Inc.




   summary judgment motion). Dkt. No. 398-1. Any deficiencies in discovery alleged by Finjan are
   therefore contrived because Juniper has been very forthcoming and cooperative during discovery.
   3
       The directories requested by Finjan are massive.             For example, the Cyphort-
   protected/Cortex/CyOS/Cortex/OsxCooker directory that is cited by Dr. Rubin as general
   background regarding the operation of the ATP Appliance (Dkt. No. 389-6 at ¶ 36) contains 414
   files, each of which in turn is generally comprised of many dozens of pages of source code.



   10658191                                                  -2-
